DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the Amendments and Remarks filed on 01/26/2021
Application claims a FP date of 12/20/2019
Claims 1 and 9 are independent
Claims 1-3 and 9 have been amended
Claims 4-5 and 12 have been cancelled
Claim 14 is new
Claims 1-3, 6-11, 13-14 are pending

Response to Arguments
Applicant’s arguments, filed on 01/26/2021 with respect to the independent claims have been considered.  With regards to the objection to the Specification and rejection under 35 U.S.C. § 112, Examiner has withdrawn these objections and rejections in view of the Applicant’s remarks and amendments.
In view of the Amendments made to the independent claims, the 35 U.S.C. § 102 rejections have also been withdrawn.  Applicant’s arguments with regards to Brown reference and Noguchi reference are now moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically 
Applicant’s arguments on pages 13 and 15-17 with regards to Tsuruta reference has been considered.  However, the arguments presented were alleging that Brown and Tsuruta does not teach the limitation “the bonding wire electrically connects the image sensor to energize the image sensor, and the bonding wire has a curved shape, and the bonding wire is an energizing section for a device that is disposed in a movable part and is for driving the image sensor” are now moot since Tsuruta reference has been used only to disclose/teach that “bonding wire are protected by a resin material”.  
In view of the above arguments, Examiner would like to maintain the rejections as detailed in the following action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 


Claims 1, 3 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Xuepeng et al. (U.S. Patent Publication Number 2021/0080806 A1) in view of Sekimoto (U.S. Patent Publication Number 2016/0241787 A1).  Xuepeng et al. has a FP date of Sep 18, 2019 and is therefore a prior art under 102(a)(2).

Regarding Claim 1, Xuepeng discloses a camera module (Fig 1 – camera module 4) comprising: 
a plurality of imaging lenses (Fig 1 – lens body 1), wherein
each imaging lens of the plurality of imaging lenses is supported in such a manner as to be displaceable in a first direction (In ¶0024Xuepeng discloses the actuator 3 that has both a lens driving device that performs autofocus control based on driving the lens body 1 ) and

an image sensor (Fig 1 – image sensor 2) supported in such a manner as to be displaceable in a second direction different from the first direction (n ¶0024 Xuepeng further discloses that the actuator 3 has both a an image sensor driving device that performs camera shake correction control based on driving the image sensor 2); 
a first actuator that carries out positioning of each imaging lens of the plurality of imaging lenses in the first direction (In ¶0026 Xuepeng discloses that actuator 3 includes a lens driving device that includes an AF motor 110 which drives the lens body 1 forward and backward in the optical axis direction, i.e. the Z direction); and 
a second actuator that carries out positioning of the image sensor in the second direction (Further In ¶0027 Xuepeng discloses about the image sensor driving device drives a movable portion on which the image sensor 2 is mounted in the X direction and Y direction with respect to the fixed portion), wherein 
both the first actuator and the second actuator include electromagnetic drive sections (In ¶0026 and ¶0027 Xuepeng further discloses that the driving source could be magnets, coils, piezoelectric elements, shape memory alloys and the like),
autofocus operation is carried out by one of the first actuator and the second actuator (In ¶0026 Xuepeng discloses that actuator 3 includes a lens driving device that includes an AF motor 110 which drives the lens body 1 forward and backward in the optical axis direction, i.e. the Z direction), and 
optical image stabilization operation is carried out by another of the first actuator and the second actuator(n ¶0024 Xuepeng further discloses that the actuator 3 has both an image sensor driving device that performs camera shake correction control based on driving the image sensor 2).
Xuepeng discloses lens body but fails to clearly disclose a plurality of imaging lenses and the plurality of imaging lenses moves in unison;
Instead in a similar endeavor, Sekimoto discloses a plurality of imaging lenses and the plurality of imaging lenses moves in unison (In Fig 2 Sekimoto discloses image capturing lens 1 which includes plurality of lens.  The image capturing lens 1 is in a lens barrel 2 and the lens driving section 5 (¶0038 - ¶0039) drives the lens barrel therefore all the lens will be moved in unison).  
Xuepeng and Sekimoto are combinable because both are related to imaging device and drive method of the sensor in the imaging device. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use plurality of lens in the lens barrel and drive the lens barrel as taught by Sekimoto in the imaging module disclosed by Xuepeng. 
The suggestion/motivation for doing so would have been to have an autofocus function and image stabilization function so as to achieve high accuracy during imaging as disclosed by Sekimoto in ¶0012.
Therefore, it would have been obvious to combine Xuepeng and Sekimoto to obtain the invention as specified in claim 1.

Regarding Claim 3, Xuepeng  in view of Sekimoto discloses wherein the first direction is an optical axis direction of the plurality of imaging lenses (Xuepeng: In ¶0026 Xuepeng discloses that actuator 3 includes a lens driving device that includes an AF motor 110 which drives the lens body 1 forward and backward in the optical axis direction, i.e. the Z direction; Sekimoto: In Fig 2 Sekimoto discloses image capturing lens 1 which includes plurality of lens.), and 
the second direction is a direction perpendicular to an optical axis of the imaging lens (Xuepeng: Further In ¶0027 Xuepeng discloses about the image sensor driving device drives a movable portion on which the image sensor 2 is mounted in the X direction and Y direction with respect to the fixed portion).

Regarding Claim 6, Xuepeng  in view of Sekimoto discloses wherein at least one of the first actuator and the second actuator supports a movable part by an elastic body (Xuepeng: In ¶0006 Xuepeng discloses plurality of suspension wires coupling the supporting plate spring and the movable portion, which is also disclosed in Figs 3-4 as suspension wire 6; It is well known to one with ordinary skill in the art that wire could be interpreted as an “elastic body” and this is further disclosed in ¶50 by Xuepeng where he discloses the elastic nature of the wire suspension.). 

Regarding Claim 7, Xuepeng  in view of Sekimoto discloses wherein both the first actuator and the second actuator support the movable part by the elastic body (Xuepeng: In ¶0006 Xuepeng discloses plurality of suspension wires coupling the supporting plate spring and the movable portion, which is also disclosed in Figs 3-4 as suspension wire 6; Further in ¶0027 Xuepeng discloses that the image sensor driving device includes a suspension wire 6; Sekimoto: In Fig 2-3 and in ¶0039, Sekimoto teaches about the suspension wires 16 that is used in the lens driving section 5.). 

Regarding Claim 8, Xuepeng  in view of Sekimoto discloses wherein the actuator that carries out the optical image stabilization operation (Xuepeng: In ¶0027 Xuepeng discloses about the image sensor driving device and further in ¶0024 Xuepeng further discloses that the actuator 3 has both a an image sensor driving device that performs camera shake correction control based on driving the image sensor 2) includes a position detecting section configured to detect displacement of a movable part (Xuepeng: in Fig 10 and in ¶0041 Xuepeng discloses about the position sensor 52 which could be a Hall element or could be an MR element or the like). 

Claims 2 and 14 is rejected under 35 U.S.C. 103 as being unpatentable over Xuepeng et al. (U.S. Patent Publication Number 2021/0080806 A1) in view of Sekimoto (U.S. Patent Publication Number 2016/0241787 A1) as applied to Claim 1 above and further in view of Sharma et al. (U.S. Patent Publication Number 2019/0020822 A1)

Regarding Claim 2, Xuepeng fails to clearly disclose wherein the first direction is a direction perpendicular to an optical axis of the plurality of imaging lens.  
Instead in a similar endeavor, Sekimoto discloses wherein the first direction is a direction perpendicular to an optical axis of the plurality of imaging lens (In ¶0039 Sekimoto teaches that the lens driving section drives the image capturing lenses in the direction of the optical axis and in direction of two axes which are perpendicular to the optical axis and which are perpendicular to each other).  
Xuepeng and Sekimoto are combinable because both are related to imaging device and drive method of the sensor in the imaging device. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to drive the lens in the direction of the optical axis Sekimoto in the imaging module disclosed by Xuepeng. 
The suggestion/motivation for doing so would have been to have an autofocus function and image stabilization function so as to achieve high accuracy during imaging as disclosed by Sekimoto in ¶0012.
Xuepeng in view of Sekimoto fails to clearly disclose and the second direction is an optical axis direction of the imaging lens.  
Instead in a similar endeavor, Sharma discloses and the second direction is an optical axis direction of the imaging lens (Throughout his disclosure and particularly in ¶0030 Sharma teaches that AF movement may comprise movement of the image sensor along an optical axis).  
Xuepeng, Sekimoto and Sharma are combinable because all are related to imaging device and drive method of the sensor in the imaging device. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to drive the lens in the direction of the optical axis and in the direction perpendicular to the optical axis as taught by Sharma in the imaging module disclosed by Xuepeng in view of Sekimoto. 
The suggestion/motivation for doing so would have been to provide an autofocus functionality along with and image stabilization function so as disclosed by Sharma throughout his disclosure.
Therefore, it would have been obvious to combine Xuepeng, Sekimoto and Sharma to obtain the invention as specified in claim 2.

Regarding Claim 14, Xuepeng in view of Sekimoto and Sharma disclose wherein a magnet for the autofocus operation is same as a magnet for the optical image stabilization operation (Sharma: In Fig 1A teaches about magnets 102 and since in ¶0030 Sharma teaches AF movement of the image sensor along OIS movement it will not be reasonable to interpret that the magnets 102 is used for both autofocus and OIS functionality).  

Claims 9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Xuepeng et al. (U.S. Patent Publication Number 2021/0080806 A1) in view of Sharma et al. (U.S. Patent Publication Number 2019/0020822 A1).  Xuepeng et al. has a FP date of Sep 18, 2019 and is therefore a prior art under 102(a)(2).

Regarding Claim 9, Xuepeng discloses a camera module (Fig 1 – camera module 4) capable of carrying out at least autofocus or image stabilization operation by driving an image sensor (In ¶0024 Xuepeng discloses the actuator 3 that has both a lens driving device that performs autofocus control based on driving the lens body 1 and in ¶0027 Xuepeng discloses about the image sensor driving device drives a movable portion on which the image sensor 2 is mounted), the camera module comprising: 
a bonding wire that electrically connects the image sensor disposed in a movable part and an interconnect line component disposed in a fixed part (In Fig 2-4 and in ¶0027, Xuepeng discloses about the suspension wire 6 and that the image sensor driving mechanism has a magnet 420 and a coil 510 provided on a coil substrate 70 and a suspension wire 6 as a supporting mechanism), 
Xuepeng discloses wires but fails to clearly disclose wherein
the bonding wire electrically connects the image sensor to energize the image sensor,
the bonding wire has a curved shape, and
the bonding wire is an energizing section for a device that is disposed in a moveable part and is for driving;
Instead in a similar endeavor, Sharma discloses wherein
the bonding wire electrically connects the image sensor to energize the image sensor (In Fig 9A and 9B Sharma teaches flexure arrangement 900 actuator for shifting an image sensor in multiple axes; He further teaches in ¶0088 the AF coil 916 (or a flex circuit holding the AF coil 916) may be directly connected to the substrate 920 which allow one or more electrical signals to be provided to the one or more coils via electrical connected to the substrate 920 and he further teaches that the image sensor may be attached to the bottom of the substrate and the substrate is attached to a movable portion of the flexure arrangement 900; further in ¶0091 he further teaches that the bottom flexure 924 and the top flexure 926 cooperatively provide compliance for movement of the image sensor; Further in ¶0093 he teaches that the flexures may include leaf portion 936 and wire portion 938 and in the same paragraph he further teaches the use of leaf and wire for suspension of the moveable portion and being attached to a stationary component; In ¶0096 he further teaches that the bottom flexure 924 may be connected to the substrate 920 to which the image sensor 906 is connected),
the bonding wire has a curved shape (In Figs 9A and 9B and in ¶0094 Sharma teaches that the leaf portion 936 of the flexure has a curved shape of various arrangements), and
the bonding wire is an energizing section for a device that is disposed in a moveable part and is for driving (Since Sharma teaches that the movable part is electrically connected to the flexure, it is reasonable to interpret that the flexure energizes the movable parts. ¶0096 - ¶0098).  
Xuepeng and Sharma are combinable because both are related to imaging device and drive method of the sensor in the imaging device. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use plurality of lens in the lens barrel and drive the lens barrel as taught by Sharma in the imaging module disclosed by Xuepeng. 
The suggestion/motivation for doing so would have been to have an autofocus function and image stabilization function so as to achieve high accuracy during imaging as disclosed by Sharma in ¶0012.
Therefore, it would have been obvious to combine Xuepeng and Sharma to obtain the invention as specified in claim 9.

Regarding Claim 13, Xuepeng in view of Sharma discloses wherein the image sensor is driven in a plurality of directions for purposes of both the autofocus operation (Xuepeng: In ¶0024 Xuepeng discloses the actuator 3 that has both a lens driving device that performs autofocus control based on driving the lens body 1 and in ¶0027 Xuepeng discloses about the image sensor driving device drives a movable portion on which the image sensor 2 is mounted;  Sharma: In ¶0030 Sharma teaches that the AF movement may comprise movement of the image sensor along an optical axis and OIS movement may comprise lateral movement of the image sensor relative to the optical axis). 

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Xuepeng et al. (U.S. Patent Publication Number 2021/0080806 A1) in view of Sharma et al. (U.S. Patent Publication Number 2019/0020822 A1) as applied to Claim 9 above and further in view of Tsuruta et al. (U.S. Patent Publication Number 2011/0103782 A1).

Regarding Claim 10, Xuepeng in view of Sharma discloses wherein vicinity of a connecting part between the image sensor and the bonding wire and vicinity of a connecting part between the interconnect line component and the bonding wire that are one part of the (Sharma: In Fig 9A and 9B Sharma teaches flexure arrangement 900 actuator for shifting an image sensor in multiple axes;), but fails to clearly disclose bonding wire are protected by a resin material. 
Instead in a similar endeavor, Tsuruta discloses bonding wire are protected by a resin material (In ¶0013 and in ¶0230, Tsuruta teaches the use of flexible wiring member such as a resin coated lead wires that is electrically connected with an imaging element and a shake detection sensor).  
Xuepeng , Sharma and Tsuruta are combinable because all are related to imaging device and drive method of the sensor in the imaging device. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to coat the flexible wire with resin to give it an elastic body as taught by Tsuruta in the imaging module disclosed by Xuepeng in view of Sharma. 
The suggestion/motivation for doing so would have been to “be able to rock movable element without being affected by the deformation of the flexible wiring member and thus a hand shake correction can be performed” as disclosed by Tsuruta in ¶0230.
Therefore, it would have been obvious to combine Xuepeng, Sharma and Tsuruta to obtain the invention as specified in claim 10.

Regarding Claim 11, Xuepeng in view of Sharma and Tsuruta discloses further comprising: a sensor cover that covers a light receiving part of the image sensor, wherein the light receiving part is disposed in the sensor cover, and the connecting parts of the bonding wire are disposed outside the sensor cover (Sharma:  Sharma’s disclosure in Figs 12A-12 and taught in ¶0106 - ¶0107 teaches the use of coil carrier 1202, which has been interpreted as the “sensor cover” since this covers a portion of the sensor, but still exposes a major portion of the sensor via the aperture 1228.  He further teaches that the structure 1024 comprises the top and bottom flexures and/or substrate). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PADMA HALIYUR whose telephone number is (571)272-3287. The examiner can normally be reached Monday-Friday 7AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PADMA HALIYUR/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        February 9, 2022